United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IaSe 3116-CV-01393-.JST DOCUm€nt 880 *SEALED* Filed 01/29/19 Page 1 Of 8

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ORACLE AMERICA, INC., et al., Case No. 16-cv-01393-JST
Plaintiffs,
ORDER DENYING MOTION TO
V' SUPPLEMENT EXPERT REPORTS
HEWLETT PACKARD ENTERPRISE Re: ECF No. 741
COMPANY,
Defendant.

 

 

Before the Court is Plaintiffs Oracle America, lnc. and Oracle International Corporation
(collectively “Oracle”)’s motion to supplement expert reports. ECF No. 741. The Court will deny
the motion.1
I. BACKGROUND

This is a copyright infringement action brought by Oracle against Hewlett Packard
Enterprise Company (“HPE”). On March 22, 2016, Oracle filed its Complaint against HPE,
asserting several claims for copyright infringement under 17 U.S.C. §§ 101 et seq., as well as state
law claims for intentional interference with contractual relations, economic relations, and unfair
competition under California Business and Professions Code § 17200. ECF No. l. The second
amended complaint and the third amended answer are now the operative pleadings ECF Nos.
305, 314.

Expert disclosures were due on November l, 2017. ECF No. 312. After Oracle belatedly

 

1 The Court has filed this order under seal because it contains material subject to sealing orders.
Within seven days of the filing date of this order, the parties shall provide the Court a stipulated
redacted version of this order, redacting only those portions of the order containing or referring to
material for which the Court has granted a motion to seal and for which the parties still request the
material be sealed. The Court will then issue a redacted version of the order.

 

 

United States District Court
Northern District of California

-|>L)J[\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f'\

 

 

`ase 3116~cv-01393-JST Document 880 *SEALED* Filed 01/29/19 Page 2 ot 8

filed an amended damages report by its expert James Pampinella on December 8, 2017, the parties
stipulated to extend certain expert discovery until February 15, 2018. ECF No. 447. The Court
granted the stipulated request ECF No. 448. After expert discovery closed, the parties exchanged
motions to exclude expert testimony. On June 27, 2018_, Oracle moved to exclude the testimony
of Vincent Cohan, Daniel McGavocl<, and Ronald Schnell. ECF Nos. 607, 610, 614. HPE in turn
moved to exclude Pampinella’s testimony, as well as that of Christian Hicks, whose report is the
subject of the motion to supplement now before the Court. ECF Nos. 615, 618. The Court
granted Oracle’s motions in part and denied HPE’s motions without prejudice ECF No. 7 88.
HPE moved for reconsideration of the portion of the Court’s order relating to Hicks, ECF No. 791,
and the Court denied the motion, ECF No. 83 8.

On February 28, 2018, Oracle filed a motion for partial summary judgment on its
copyright infringement claims, and on HPE’s express and implied license, abandonment, estoppel,
fair use, and 17 U.S.C. § 117 affirmative defenses ECF No. 459. That same day, HPE filed its
own motion for summary judgment on all of Oracle’s copyright infringement claims and state law
claims, and in the alternative, a motion for partial summary judgment on certain of Oracle’s
claims. ECF No. 471. Concurrently with the issuance of this order, the Court has granted HPE’s
motion and denied Oracle’s motion.

On October 31, 2017 ~ the day before expert discovery was originally due to close -
Magistrate Judge Laporte heard Oracle’s motion to compel full discovery as to the customers HPE
supported directly (i.e., independent of Terix). ECF No. 367 at 2, 6. Judge Laporte granted the
motion in part and ordered HPE to provide additional discovery as to these direct~support
customers ECF No. 435 at 3. ln response to a further motion to compel by Oracle, ECF No. 505
at 2-7, on April 3, 2018, Judge Laporte ordered HPE to produce a witness for a Rule 30(b)(6)
deposition limited to questions about the direct~support-customer data HPE had already provided.
ECF No. 515. On April 20, 2018, HPE produced witness David Jensen, and Oracle deposed him.
ECF No. 740-19 at 3.

Oracle now seeks to supplement the expert reports of Christian Hicks and Dr. Benjamin

Goldberg. ECF No. 741 at 5 . Both reports were originally served on HPE on November l, 2017.
2

 

United States District Couit
Northern District of Califomia

-LUJN

\O°¢\l¢\<.h

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f\

 

 

lase 3:16~cv-01393-.JST Document 880 *SEALED* Filed 01/29/19 Page 3 of 8

ECF Nos. 740-5 at 70; 740-10 at 24. Oracle served HPE amended versions of these reports on
June 25, 2018. ECF No. 763-3 at lO. When HPE objected to some of the proposed amendments,
Oracle filed the motion now before the Court. ECF No. 740-24 at 2-5. Oracle requests two
alternative forms of relief: an order granting permission to supplement the experts’ reports under
Federal Rule of Civil Procedure 26(e), or an order pursuant to Federal Rule of Civil Procedure
l6(b)(4) modifying the scheduling order by granting Oracle leave to serve amended expert reports
after the expert discovery deadline ECF No. 740-4 at 6.

According to Oracle, its proposed supplements to the Hicks report are as follows: First,
Hicks has updated the body of his report to reference Jensen’s Rule 30(b)(6) testimony as to the
meaning of the ‘_’ field of the spreadsheets of direct-support-customer data HPE
produced ECF Nos. 740-4 at ll; 740-5 111 37-38. Second, Hicks has added the “Kemel Version”
field from HPE’s data to one of the exhibits attached to his original report, which allegedly
identifies Solaris patches installed by HPE without an Oracle support contract. ECF Nos. 740-4 at
ll; 740-8. Third, Hicks has attached a new work paper that he drafted and provided to HPE in
January before his deposition, with the further addition of a paragraph to his report describing the
paper, which uses the “Kemel Version” field to identify patches allegedly installed by HPE that
were not released until Oracle support coverage for the server in question had already ended. ECF
Nos. 740-4 at ll; 740-5 1| 39; 740-9. Oracle asserts that Hicks now seeks to incorporate this
previously-drafted work paper into his report only because Jensen`s testimony confirmed that
Hicks’s interpretation of the “Kernel Version” field was correct. ECF No. 740-4 at 11-12.

Oracle notes that these additions have yielded a corresponding proposed change to the
Goldberg report, which uses Hicks’s list of copied patches as an input. Id. at 12. Specit`ically,
Hicks’s addition of the “Keniel Version” field added 24 patches to the list of HPE-copied patches
that forms the base of Goldberg’s copyrightability analysis ]d. Oracle claims that Goldberg then
updated his report simply by applying the same methodologies used to generate his original report
to the source code for the 24 newly-identified patches. Id.; ECF No. 740-10.

HPE agrees to Oracle’s amendments to paragraphs 10, 30, 33, and 37 of the Hicks report,

as well as paragraph 45 of the Goldberg report. ECF No. 763~3 at 10. But HPE opposes Oracle’s
3

 

 

United States District Court
Northern District of California

OO\]O\LJI

\O

10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28

n

4

 

`ase 3:16-cv-01393~JST Document 880 *SEALED* Filed 01/29/19 Page 4 of 8

motion “with respect to the proposed amendments that plainly are not based on new developments
in the factual record_specitically, paragraphs 38 and 39 of Mr. Hicks’s proposed amended report;
paragraphs 20, 21, and 30, as well as footnotes 4 and 6 of Dr. Goldberg’s proposed amended
report; and their proposed related exhibits and headings.” [a’. at 7. I-H’E argues that, by these
proposed amendments, “Oi‘acle is attempting to fill in deficiencies in its expert reports that HPE
identified in its summary judgment and Daubert briefing.” Ia'. at 5. HPE further takes the
position that, should the Court allow Oracle’s proposed supplements, HPE must be given the
chance “to rebut those expert opinions, depose those experts, amend its Daubert motions, and
possibly amend its summary judgment briefing.” Id. at 6-7.
II. LEGAL STAN])ARD

Under Federal Rule of Civil Procedure 26(e), a party must supplement an expert report “in
a timely manner if the party learns that in some material respect the disclosure . . . is incomplete or
incorrec .” Fed. R. Civ~. P. 26(e)(1)(A). Further, “[a]ny additions or changes” to an expert report
disclosed under Rule 26(a)(2)(B) “must be disclosed by the time the party"s pretrial disclosures
under Rule 26(a)(3)” are due - in other words, at least thirty days before trial, unless otherwise
ordered by the court. Fed. R. Civ. P. 26(e)(2). Rule 26(e) creates a duty to supplement, not a
right. Luke v. Famz'ly Care & Urgent Med. Clini`cs, 323 F. App’x 496, 500 (9th Cir. 2009). A

party that fails to timely supplement in compliance with the Rule “is not allowed to use that
information . . . to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(l). Further, “supplementation under
the Rules means correcting inaccuracies, or filling the interstices of an incomplete report based on
information that was not available at the time of the initial disclosure.” Luke, 323 F. App’x at 500
(citation and internal quotation marks omitted). ln other words, supplemental disclosures must, in
fact, be supplemental; a party may not rely on Rule 26(e) “as a way to remedy a deficient expert
report.” Mea’tronl`c Vascular, Inc. v. Abboi‘l Cardl`ovascular Syslems, ]nc., No. C-06-1066 PJH
(EMC), 2008 WL 4601038, at *l (N.D. Cal. Oct. 15, 2008).

F ederal Rule of Civil Procedure 16(b) requires the district court to issue a scheduling order

that limits the time to join other parties, amend the pleadings, complete discovery, and tile

4

 

 

United States District Couit
Northern District of Califorriia

\COC\]O\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Iase 3116-cv-01393-JST Document 880 *SEALED* Filed 01/29/19 Page 5 ot 8

motions. Fed. R. Civ. P. l6(b)(l)~(3). Once in place, “[a] schedule may be modified only for good
cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” requirement
primarily considers the diligence of the party seeking amendment Johnsori v. Mammoth
Recreatz`ons, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “The district court may modify the pretrial
schedule if it cannot reasonably be met despite the diligence of the party seeking the extension.”
Id, (internal quotation marks and citation omitted). “Although the existence or degree of prejudice
to the party opposing the modification might supply additional reasons to deny a motion, the focus
of the inquiry is upon the moving party's reasons for seeking modification . . . If that party was
not diligent, the inquiry should end.” Id. (internal citation omitted).

III. DISCUSSION

Rule 26(e) requires a party to supplement a disclosure “in a timely manner” after learning
that the earlier disclosure was incomplete or incorrect. Fed. R. Civ. P. 26(e)(l)(A). According to
Oracle, timeliness poses no barrier to its motion, because Rule 26(e) only requires parties to
supplement expert reports in advance of the pretrial conference statement deadline. ECF No. 740-
4 at 14. Because that date in this case is not until January 29, 2019, ECF No. 573, Oracle argues
that “[t]here is no question about the timeliness of Oracle’s proposed supplements.” ECF No.
740-4 at 14. Oracle conflates the general “tilnely manner” requirement of Rule 26(e)(l)(A) With
the additional, specific limitation Rule 26(e)(2) imposes upon changes to expert reports, which
must be made “by the time tire parry’s pretrial disclosures under nule 26(@)(3)“ are due while
subpart (e)(2) imposes a particular deadline for expert reports, compliance with that subpart does
not itself prove that a supplement has been tilnely made under subpart (e)(l).

In the context presented here, the Court concludes that Oracle’s attempt to supplement its
expert reports is untimely. The original Hicks and Goldberg reports were filed on the expert
discovery deadline of November l, 2017, over a year ago. ECF Nos. 312; 740-5 at 70; 740~10 at
24. Even assuming that the Rule 30(b)(6) deposition on April 20, 2018 revealed truly new

l

information requiring Oracle to supplement its expert reports - a point the Court need not decide
Oracle has failed to provide sufficient justification for the five-month delay between that

deposition and its September 18, 2018 motion to supplement Oracle lays the blame on opposing

5

 

 

 

United States District Court
Northern District of California

10
ll
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

C

 

 

ase 3116-cv-01393-JST Document 880 *SEALED* Filed 01/29/19 Page 6 018

counsel, arguing that its motion was delayed by a three-month meet-and-confer process seeking
HPE’s stipulation to the proposed changes. See ECF Nos, 768-3 at 11; 740-25 (emails among
counsel dating from June 22, 2018 to September 16, 2018). Certainly, the Court expects counsel
to meet and confer in earnest before seeking relief from the Court. But such efforts, as with the
other aspects of the parties’ practice, must show diligence Conferring about amendments to an
expert report Should not take three months. And, even putting that concern to one side, Oracle
provides no compelling explanation for the two-month delay between the April 20, 2018
deposition and June 22, 2018, when Oracle first notified HPE of Oracle’s intention to amend the
Hicks and Goldberg reports. ECF No. 740-25 at 14.

The case progressed significantly in the interim. As HPE emphasizes, “[t]his case [has
been] heading towards trial, with pre-trial filings due in January 2019 and trial set to begin on
March 4, 2019.” ECF No. 763-3 at 21; see Martz`nez v. Counly ofSan Bem`lo, No. 15-cv-00331-
JST, 2018 WL 1863013, at *2 (N.D. Cal. Apr. 18, 2018) (denying motion to amend expert reports
in April as untimely when trial was set for July). The Court has decided the parties’ Daubert
motions and their cross-motions for summary judgment See ECF Nos. 459, 471, 788. HPE
alleges that it developed a litigation strategy based on its perceived flaws in the original Hicks and
Goldberg reports, which it pursued over the course of briefing these motions. ECF No. 763-3 at
22. That strategy was successh.ll. “Oracle cannot now accrue an unfair advantage by remedying
[any] strategic miscalculations” it may have made by belatedly seeking to supplement or amend
those reports. Ia'. Accordingly, the Court determines that Oracle has failed to seek leave to
supplement in a timely manner as required by Rule 26(e)(1)(A).

“Rule 37(c)(l) ‘gives teeth’ to Rule 26’s disclosure and supplementation requirements,
including the requirement that parties disclose . . . expeit reports ‘at the times and in the sequence
that the court orders.”’ Martz`nez, 2018 WL 1863013, at *2 (citing Yeti by Molly, Lta'. v. Deckers
Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); Fed. R. Civ. P. 26(a)(2)(d)). Oracle may not
be granted leave to untimely amend its expert report unless, consistent with Rule 37(0)(1), it meets
its “burden of proving that its failure to disclose the required information was substantially

justified or is harmless.” R&R Sails, Inc. v. Ins. Co. ofPa., 673 F.3d 1240, 1246 (9th Cir. 2012).
6

 

United States District Couit
Northern District of Califorriia

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f`\

Zase 3:16-cv-01393-JST Document 880 *SEALED* Filed 01/29/19 Page 7 of 8

Oracle argues that its supplements are “substantiallyjustified” because direct support
discovery Was far from complete at the time expert reports were due. ECF No. 768-3 at 15. Be
that as it may, the schedule was long known to all parties A party’s preference for a different
schedule than the one actually imposed by the Court does not itself amount to “substantial
justification” for later amendments to expert reports served in accordance with deadlines set by the
Court. Similarly, “[d]isruption to the schedule of the court and other parties in that manner is not
harmless Courts set such schedules to permit the court and the parties to deal with cases in a
thorough and orderly manner, and they must be allowed to enforce them, unless there are good
reasons not to.” Wong 'v. Regents of Univ. of Cal., 410 F.3d 1052, 1062 (9th Cir. 2005). Allowing
Oracle to amend its expert reports in way that blows up the expert discovery and summary
judgment schedules (or worse, that denies HPE an opportunity to edit any briefing that relied on
Oracle’s outdated reports) would work substantial prejudice against HPE and unreasonably burden
the Court.

At the hearing on this motion, counsel for Oracle asserted that Oracle seeks to amend its
expert reports only for purposes of the impending trial. ln other words, the completed briefing on
the parties’ cross-motions ‘for summary judgment should stand unamended. But in its reply brief,
Oracle concedes that its proposed amendments would in fact include changes to the exhibits
already filed in support of Oracle’s motion for summary judgment ECF No. 768-3 at 12. Oracle
then appears te argue that HPE should net he given leave te amend its ewn briefing in respense,
asserting that “HPE does not, and cannot, articulate how this minor change could possibly impact
HPE’s contentions on summary judgement.” ECF No. 768-3 at 12. But HPE need not do so. To
avoid automatic exclusion under Rule 37(0)(1), it is Oracle’s burden to show that its untimely
proposed amendments are “substantially justified or liaiinless.” Fed. R. Civ. P. 37(c)(1). Because
Oracle has not made this showing, its amended reports will be excluded; Oracle will not be
“allowed to use that information . . . to supply evidence on a motion, at a hearing, or at a trial." Id.

In the alternative, Oracle seeks leave to amend the Hicks and Goldberg reports under Rule
16, which provides for modifications to the scheduling order “only for good cause and with the

judge’s consent.” Fed. R. Civ. P. l6(b)(4). Oracle claims to have “good cause to request this

7

 

 

 

 

United States District Court
Northern District of Califorriia

\OGC\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

f'\

Zase 3:16-cV-01393-JST Document 880 *SEALED* Filed 01/29/19 Page 8 018

modification as to the case schedule because direct support customer discovery was ongoing at the
time of the expert discovery deadline and Oracle diligently sought to incorporate the late-produced
discovery into its expert reports.” ECF No. 740-4 at 18. These arguments fail for the same
reasons as Oracle’s identical claims that its amendments were substantially justified under Rule
37(0)(1). As noted above, the “good cause” requirement of Rule 16 primarily considers the
diligence of the party seeking amendment Johnson, 975 F.Zd at 609. For the reasons noted
above, the Court finds that Oracle has not been sufficiently diligent to show good cause to modify
the scheduling order to allow amendment of expert reports over a year after they were due
CONCLUSION
For the reasons above, Oracle’s motion to supplement expert reports is DENIED.

IT IS SO ORDERED.

§
Dated: January 29, 2019
§
JON S. TIG

United States District Judge

 

 

 

 

